EXAMINER AMENDMENT

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-5, 7, 9 and 11-14, directed to an aspect of the product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. The restriction requirement, mailed on June 16, 2021, has been withdrawn.

2.	Please rejoin Claims 2-5, 7, 9 and 11-14.

REASONS FOR ALLOWANCE

3.	Claims 1-15 allowed.



4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the cited references Lee and Visweswaran do not teach of the claimed language, namely:

“a compensation film arranged between the second inorganic encapsulation layer of the encapsulation unit and the routing lines, the compensation film overlapping the at least one dam, wherein a first region of the compensation film that overlaps the at least one dam has a first thickness and a second region of the compensation film that is non-overlapping with the at least one dam and disposed between the light emitting elements and the at least one dam has a second thickness that is different from the first thickness”.

The cited references, while teaching of a buffer layer (akin to a compensation layer) do not teach of the complexity of which parts overlap and which parts do not overlap, as well as the different thickness of the dam regions relative to the regions of the compensation layer. 

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
5.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621